Title: Instructions to Major Benjamin Tallmadge, 17 October 1779
From: Washington, George
To: Tallmadge, Benjamin


        
          [West Point, 17 Oct. 1779]
        
        C——Junr to remain in the City, to collect all the useful information he can—to do this, he should mix as much as possible among the Officers and Refugees, visit the Coffee Houses and all public places. He is to pay particular attention to the movements by land and Water in and about the City—especially—
        How their transports are secured against an attempt to destroy them—whether by armed Vessels upon the flanks—or by Chains, Booms or any contrivances to keep off fire Rafts.
        The number of Men destined for the defence of the City and Environs, endeavouring to designate the particular Corps and where each is posted.
        To be particular in describing the place where the Works cross the Island in the Rear of the City—how many Redoubts are upon the line from River to River—how many Cannon in each and of what weight, and whether the Redoubts are closed or open next the City.
        Whether there are any Works upon the Island of New York between those nea⟨r⟩ the City and the Works at Fort Knyphausen or Washington, and if any, where abouts and of wha⟨t⟩ kind.
        To be very particular in finding out whether any Works are thrown up on Harlem River near Harlem Town. And whether Horn⟨s⟩ Hook is fortifyed. If so, how many Men are kept at each place, and what number and what sized Cannon are in those Works.
        To enquire whether they have dug Pits within and in front of the lines and Works in general, three or four feet deep, in which sharp

pointed stakes are fixed. These are intended to receive and wound Men who attempt a surprise at Night.
        The state of provision, Forage and Fuel to be attended to as also the Health and Spirits of the Army, Navy and City.
        These are the principal matters to be observed within the Island and about the City of New York. Many more may occur to a person of C——junr penetration, which he will note and communicate.
        C——seniors Station to be upon Long Island to receive and transmit the intelligence of C——junior.
        As it is imagined, that the only post of consequence, which the enemy will attempt to hold upon Long Island in case of attack, will be at Brooklyn. I would recommend that some inhabitant in the neighbourhood of that place, and seemingly in the interest of the enemy, should be procured, who might probably gain daily admission into the Garrison by carrying in marketting, and from him, intelligence might be gained every day or two of what was passing within—As the strength of the Garrison—the number and size of Cannon &ca.
        proper persons to be procured, at convenient distances along the sound from Brooklyn to Newtown, whose Business it shall be to observe and Report what is passing upon the Water—As, whether any Vessels or Boats with troops are moving—their number and which way they seem bound.
        There can be scarce any need of recommending the greatest caution and secrecy in a Business so critical and dangerous—the following seem to be the best general Rules.
        To intrust none but the persons fixed upon to transact the Business.
        To deliver the dispatches to none upon our side but those who shall be pitched upon for the purpose of receiving them.
        And to transmit them and any verbal intelligence that may be obtained to no one but the Commander in Chief.
      